Name: Council Regulation (Euratom, ECSC, EEC) No 912/78 of 2 May 1978 amending the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration;  international law
 Date Published: nan

 3 . 5 . 78 Official Journal of the European Communities No L 119/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 912/78 of 2 May 1978 amending the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the European Communities HAS ADOPTED THIS REGULATION : CHAPTER I AMENDMENTS TO THE STAFF REGULATIONS OF OFFICIALS OF THE EUROPEAN COMMUNI ­ TIES THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission , submitted after consulting the Staff Regulations Committee , Having regard to the opinion of the European Parlia ­ ment ( ! ), Having regard to the opinion of the Court of Justice, Whereas Regulation (EEC, Euratom, ECSC) No 259/68 (2 ), as last amended by Regulation (EEC, Euratom, ECSC) No 2859/77 (3 ), lays down in Article 2 the Staff Regulations of officials of the European Communities and in Article 3 the conditions of employment of other servants of the European Communities ; whereas it is for the Council , acting by a qualified majority on a proposal from the Commis ­ sion and after consulting the other institutions concerned, to amend the Staff Regulations and the conditions of employment ; Whereas, in the light of experience gained in applying the said Staff Regulations and the said condi ­ tions of employment and of developments in these matters within the Member States, it is appropriate to amend certain provisions thereof ; Whereas a decision on the Commission proposal on the widower's pension will be taken only in the light of a study which the Commission has been instructed to make taking into account recent developments on the matter in the Member States ; Whereas the Commission proposal concerning the temporary fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations will be dealt with separately, Article 1 The following words shall be added to the last para ­ graph of Article 21 : 'or of the relevant safety standards .' Article 2 The following sentence shall be added to the third paragraph of Article 23 : 'Where the interests of the service so require , this laissez-passer may be issued , by special decision of the appointing authority, to officials in other grades whose place of employment lies outside the territory of the Member States .' Article 3 The following second paragraph shall be added to Article 33 : 'Where a negative medical opinion is given as a result of the medical examination provided for in the first paragraph, the candidate may, within 20 days of being notified of this opinion by the insti ­ tution , request that his case be submitted for the opinion of a medical committee composed of three doctors chosen by the appointing authority from among the institutions ' medical officers . The medical officer responsible for the initial negative opinion shall be heard by the medical committee . The candidate may refer the opinion of a doctor of (&gt;) OJ No C 140 , 13 . 11 . 1974, p. 20 . ( 2 ) OJ No L 56, 4 . 3 . 1968 , p. 1 . (3 ) OJ No L 330 , 23 . 12 . 1977, p. 1 . No L 119/2 Official Journal of the European Communities 3 . 5 . 78 instruction scheme provided for in the third para ­ graph of Article 24 may be granted an allowance on the conditions laid down in Article 4b of Annex VII .' Article 9 The following paragraph shall be added to Article 73 : '4. Within the limits of the obligations devolving upon them under Articles 72, 73 and 75 , the Communities shall automatically assume the rights of redress of the official or of those entitled under him against the third party respon ­ sible for an accident involving the death or injury of an official or a person covered by his insurance.' his choice to the medical committee. Where the opinion of the medical committee confirms the conclusions of the medical examination provided for in the first paragraph, the candidate shall pay 50 % of the fees and of the incidental costs .' Article 4 The following second subparagraph shall be added to Article 34(1 ): 'Where during his probationary period an official is prevented, by sickness or accident, from performing his duties for one month or more, the appointing authority may extend his probationary period by the corresponding length of time.' Article 5 The following second subparagraph shall be added to Article 40 (3) : 'However, an official who provides evidence that he cannot be covered by any other public scheme of insurance against the risks referred to in Arti ­ cles 72 and 73 may, not later than one month following that in which his leave on personal grounds begins, apply to continue to be covered in accordance with those Articles, provided that he bears half the cost of the contributions referred to in Articles 72 ( 1 ) and 73 ( 1 ) for the first year of the leave on personal grounds and the full cost during the remainder of such leave ; the contributions shall be calculated by reference to the official 's last basic salary. Moreover, the official who proves that he cannot acquire pension rights for another pension scheme may apply to continue to acquire further pension rights for a maximum of one year, provided that he bears the cost of the contribution equal to three times the rate laid down in Article 83 (2) and calculated by reference to his last basic salary.' Article 6 In Article 58 , 'eight weeks' and ' 14 weeks' shall be" replaced by ' 10 weeks' and ' 16 weeks' respectively. Article 7 In Article 67 ( 1 ) (a) 'Bfrs 2 228 ' shall be replaced by 'Bfrs 2 688 '. Article 10 1 . Article 74 ( 1 ) shall be replaced by the following : ' 1 . On the birth of a child to an official , the person who has actual care of the child shall receive a grant of Bfrs 8 000 . The same grant shall be paid to an official who adopts a child who is less than five years of age and is a dependant within the meaning of Article 2 (2) of Annex VII .' 2 . Article 74 (3) shall be replaced by the following : '3 . The recipient of a grant on the birth of a child shall declare any grants of the same nature received from other sources for the same child ; such grants shall be deducted from the grant provided for above . Where both parents are offi ­ cials of the Communities, the grant shall be paid once only.' Article 11 In the second paragraph of Article 79, the words 'with the exception of leave on personal grounds ' shall be replaced by 'with the exception of leave on personal grounds for the period during which , pursuant to Article 40 (3), no pension rights have been acquired'. » Article 8 The following Article shall be inserted in Title V : A rticle 70a Officials assigned by the appointing authority to teaching duties under the further training and Article 12 The following shall be added to Article 86 (2) ( f) : 'but the consequences of this measure shall not affect dependants of the official ; 3 . 5 . 78 Official Journal of the European Communities No L 119 /3 Article 13 In Annex I (A), the heading 'Language service' shall be replaced by the following : 'Language Service L/A 3 L/A 4 L/A 5 L/A 6 L/A 7 L/A 8 Head of a Translation or Interpretation Division Head of Translation or Interpretation Group reviser, principal translator, principal interpreter translator interpreter assistant translator assistant interpreter' Article 72 of the Staff Regulations, be treated in the same way as an official who has remained in the service until the age of 60 years .' Article 16 The following second paragraph shall be added to Article 6 of Annex V : 'The institution may also grant special leave in the case of further training and instruction , within the limits laid down in the further training and instruc ­ tion programme drawn up by the institution pursuant to the third paragraph of Article 24 of the Staff Regulations .' Article 17 The following second paragraph shall be added to Article 7 of Annex V : 'Where an official benefits from the second subpa ­ ragraph of Article 8 (2) of Annex VII, the travelling time based on the distance by rail between the place of leave and the place of employment shall be as follows :  up to 900 km : one day for the outward and return journey,  more than 900 km : two days for the outward and return journey.' Article 14 The following third paragraph shall be added to Article 7 of Annex II : ' In the event of failure to agree on the appoint ­ ment of a third doctor within two months of the appointment of the second doctor, the third shall be appointed by the President of the Court of Justice of the European Communities at the request of one of the parties concerned.' Article 15 The following paragraph shall be added to the Sole Article of Annex IV : ' la . During the period of entitlement to the allo ­ wance, and for the first six months thereafter, the official shall be entitled, in respect of himself and persons covered by his insurance , to benefits under the sickness insurance scheme provided for in Article 72 of the Staff Regulations, on condition that the official pays the appropriate contribution calculated by reference, as the case may be, either to his basic salary or to the percentage thereof specified in paragraph 1 of this Article and that he cannot be covered by any other public scheme against the same risks . At the end of the period referred to in the first subparagraph and on the conditions laid down therein , the official concerned may, at his request, continue to receive the benefits under the said sickness insurance scheme on condition that he bears the whole of the contribution referred to in Article 72 ( 1 ) of the Staff Regulations . When the official 's entitlement to the allowance ceases, his contribution shall be calculated by refer ­ ence to the monthly allowance last received . Where the official has started to draw a pension under the pension scheme provided for in the Staff Regulations, he shall , for the purposes of Article 18 1 . In Article 1 (a) of Annex VI , 'one hour off shall be replaced by 'one hour and a half off and 'one hour and a half off by 'two hours off . 2 . In Article 1 (b) of Annex VI , '0-72 % ' shall be replaced by '0-56 % '. Article 19 1 . In Article 1 ( 1 ) of Annex VII, 'Bfrs 2 228 ' shall be replaced by 'Bfrs 2 688 '. 2 . In Article 1 (3 ) of Annex VII , 'Bfrs 250 000 ' shall be replaced by ' the basic annual salary of an official in the third step of grade C 3 , weighted at the rate for the country where the spouse carries out his or her occupation '. Article 20 The first indent of the third paragraph of Article 3 of Annex VII shall be replaced by the following : '  an official whose place of employment is at least 50 km from, either :  a European school , or  an educational establishment working in his language which the child attends for imperative educational reasons duly supported by evidence ;' No L 119/4 Official Journal of the European Communities 3 . 5. 78 Article 21 1 . The word 'European' shall be deleted from the first indent of Article 4 (a) of Annex VII . 2 . The following paragraphs shall be added to Article 4 of Annex VII : ' 2 . An official who is not and has never been a national of the State in whose territory he is employed and who does not fulfil the conditions laid down in paragraph 1 shall be entitled to a foreign residence allowance equal to one quarter of the expatriation allowance . 3 . For the purposes of paragraphs 1 and 2, an official who has by marriage automatically acquired and cannot renounce the nationality of the State in whose territory he or she is employed shall be treated in the same way as an official covered by the first indent of paragraph 1 (a).' The existing, text of Article 4 shall become paragraph 1 thereof. Article 22 The following Section shall be added to Annex VII : 'Section 2b TEACHING ALLOWANCE Article 4b The appointing authority may grant to an official referred to in Article 70a of the Staff Regulations an allowance equal to 0-45 % of his basic monthly salary in respect of each hour of instruction given outside normal working hours . The allowance shall be paid together with the remuneration for one of the months following that during which the instruction was given .' Article 23 1 . The following sentence shall be added to the second indent of the first subparagraph of Article 7 (2) of Annex VII : 'However, if the outward and return journey covers a distance of 800 km or more , officials in catego ­ ries C and D shall be reimbursed the first-class fare 2. The following subparagraph shall be inserted after the first subparagraph of Article 7 (2) of Annex VII : 'Where the route referred to in the first indent of the first subparagraph exceeds 500 km and in cases where the usual route includes a sea-crossing, the official concerned shall be entitled , on produc ­ tion of the tickets , to reimbursement of the cost of travel by air in the class immediately below luxury class, or first class .' 3 . In the last subparagraph of Article 7 (2) of Annex VII, ' that mentioned above' shall be replaced by 'those mentioned above'. Article 24 1 . The second sentence of Article 8 (2) of Annex VII shall be replaced by the following : 'However, if the distance of the outward and return journey is 800 km or more, payment for officials in categories C and D shall be based on the cost of a first-class ticket . Where calculation on these bases is not possible, the terms of payment shall be fixed by special decision of the appointing authority.' 2 . The following second subparagraph shall be added to Article 8 (2) of Annex VII : 'Where the distance by rail between the official 's place of employment and his place of origin exceeds 500 km and in cases where the usual route includes a sea-crossing, he shall be entitled , on production of the tickets, to reimbursement of the cost of travel by air in the class immediately below luxury class or first class .' Article 25 1 . The second sentence of the first subparagraph of Article 12 (2) ' of Annex VII shall be replaced by the following : ' In that case reimbursement shall be made against production of tickets for the class immediately below luxury class or first class .' 2 . The second subparagraph of Article 12 (2) of Annex VII shall be replaced by the following : 'By decision of the appointing authority, officials accompanying a member of the institution on a given mission may, on production of tickets , be reimbursed the cost of the journey in the same class as that used by the member for that journey.' 3 . In the third subparagraph of Article 12 (2) of Annex VII , the words ' in category A of grades below A 3 and in the Language Service of grades below L/A 3 ' shall be deleted . Article 26 The following shall be added to Article 3 (a) of Annex VIII : ' and , on the conditions laid down in the last sentence of the second subparagraph of Article 40 (3 ) of the Staff Regulations , the administrative status referred to in Article 35 (c ) of the Staff Regu ­ lations 3 . 5 . 78 Official Journal of the European Communities No L 119/5 Article 27 The first sentence of Article 27 of Annex VIII shall be replaced by the following : 'The divorced wife of an official shall be entitled on his death to a survivor's pension , as defined in this chapter, provided that the court which pronounced the decree of divorce did not find that the divorced wife in question was solely to blame.' Article 28 In the first sentence of Article 28 of Annex VIII, the words ' if the court which pronounced the decree of divorce found that the official was solely to blame' shall be replaced by ' if the court which pronounced the decree of divorce did not find that the divorced wife was solely to blame'. Article 29 The following shall be added to the second sentence of the first paragraph of Article 37 of Annex VIII : 'and to officials on leave on personal grounds who are continuing to acquire further pension rights on the conditions laid down in Article 40 (3 ) of the Staff Regulations .' accident, from performing his duties for one month or more, the authority authorized to conclude the contract of engagement may extend his probationary period by the corresponding length of time .' Article 32 The second paragraph of Article 20 shall be replaced by the following : 'Articles 66, 67, 69 , 70 and 70a of the Staff Regula ­ tions concerning basic salaries, family allowances, expatriation allowance , payment in the event of death and the teaching allowance shall apply by analogy.' Article 33 The following paragraph shall be inserted after the third paragraph of Article 37 . 'Where the spouse , not being an official or member of the temporary staff, of a member of the temporary staff dies, children dependent on the latter within the meaning of Article 2 of Annex VII to the Staff Regulations shall be entitled to an orphan's pension fixed in accor ­ dance with the last paragraph of Article 80 of the Staff Regulations .' Article 34 Article 65 shall be replaced by the following : Article 65 Article 67 , with the exception of paragraph 1 (c), and Article 69 of the Staff Regulations and Arti ­ cles 1 , 2 , 4 and 4a of Annex VII to the Staff Regu ­ lations concerning the payment of -family, expatria ­ tion and fixed allowances shall apply by analogy.' CHAPTER II AMENDMENTS TO THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE EUROPEAN COMMUNITIES Article 30 The following sentence shall be added to the first para ­ graph of Article 4 : 'By way of exception , staff engaged to perform executive duties at the Press and Information Offices of the Commission of the European Communities may also be regarded as local staff.' The second paragraph of Article 4 shall be replaced by the following : ' In places of employment outside the Community countries, staff engaged for duties other than those mentioned in the first paragraph which , in the interests of the service, could not be assigned to an official or servant having another capacity within the meaning of Article 1 , may be regarded as local staff.' Article 31 The following paragraph shall be added to Article 14 after the first paragraph : 'Where during his probationary period a member of the temporary staff is prevented , by sickness or CHAPTER III FINAL PROVISIONS Article 35 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, However, Article 4 (3) of Annex VII to the Staff Regu ­ lations, referred to in Article 21 (2) of this Regulation shall be applicable with effect from 1 July 1972 . Article 5 shall apply, for the period of leave remaining, to any official who , when this Regulation enters into force, is on leave on personal grounds . No L 119/6 Official Journal of the European Communities 3 . 5 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1978 . For the Council The President K. B. ANDERSEN